Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 8/30/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the limitation: “controlling a position of the ball balancer in the inner tub on the basis of the acquired first ball balancer control information”. It is unclear if this is in reference to the “ball balancer control information” or the “controlling a position of the ball balancer”. For examination purposes it has been assumed that the limitation is in reference to the “controlling a position” limitation. 
Allowable Subject Matter
s 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Kim et al. (US20090183318). Kim et al. teaches a laundry dewatering method using an intelligent washing machine (see abstract) whereby washing machine state information (e.g. see rotational speed) is used in order to acquire ball balancer control information (e.g. see estimation of ball balancer positioning) and dewaters the laundry based on the control result (e.g. see spin-drying) (see paragraphs [0037]-[0038], [0047]-[0051]). Kim et al. does not teach the steps of training a ball balancer control model for acquiring the first ball balancer control information related position control and controlling a position of the ball balancer in the inner tub on the basis of the acquired first ball balancer control information. While Beninato et al. (EP3348694B1) teaches the use of supervised machine learning in training a control model and applying it to determine an output value related to the operation of the washing machine such as laundry weight (see paragraphs [0076]-[0078]), Beninato et al. does not teach/disclose the steps of training a ball balancer control model for acquiring first ball balancer control information related to position control and later controlling a position of the ball balancer in the inner tub on the basis of the acquired first ball balancer control information. Further no other prior art was located that suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711